            Case 1:21-cv-04714-JMF Document 8 Filed 07/20/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
YASMIL FERTIDES,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    21-CV-4714 (JMF)
                  -v-                                                  :
                                                                       :   ORDER OF SERVICE
ROBERT BEAUDOUIN,                                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff, who appears pro se and is currently held in the federal Metropolitan

Correctional Center in New York, New York (“MCC”), asserts claims of constitutional violations

and seeks damages. He sues: (1) MCC physician Dr. Robert Beaudouin, (2) MCC counselor Ms.

Black, (3) MCC Correction Lieutenant Hope, and (4) MCC Correction Lieutenant Rice. The

Court construes Plaintiff’s Complaint as asserting claims under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

        By Order dated July 15, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).1 See ECF No. 6. The Court directs

service on all of the Defendants.

                                                 DISCUSSION

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6



1
       Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-04714-JMF Document 8 Filed 07/20/21 Page 2 of 4




(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and complaint be served within 90 days of the

date a complaint is filed, Plaintiff is proceeding IFP and could not have served summonses and

the Complaint on the Defendants until the Court reviewed the Complaint and ordered that

summonses be issued for the Defendants. The Court therefore extends the time to serve the

Defendants with the Complaint until 90 days after the date that summonses are issued for the

Defendants. If the Complaint is not served on the defendants within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”) (summary order).

        To allow Plaintiff to effect service of the Complaint on the Defendants through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals Service Process

Receipt and Return forms (“USM-285 forms”) for the Defendants. The Clerk of Court is also

instructed to mark the box on the USM-285 forms labeled “Check for service on U.S.A.” The

Clerk of Court is further instructed to issue summonses for the Defendants, and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service of the

summonses and the complaint upon the Defendants.




                                                   2
           Case 1:21-cv-04714-JMF Document 8 Filed 07/20/21 Page 3 of 4




        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

        The Court also directs the Clerk of Court to: (1) issue summonses for Defendants

Beaudouin, Black, Hope, and Rice, (2) complete USM-285 forms with the service addresses for

those Defendants, (3) mark the box on the USM-285 forms labeled “Check for service on

U.S.A.,” and (4) deliver all documents necessary to effect service of summonses and the

complaint on those Defendants to the U.S. Marshals Service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


        SO ORDERED.

Dated: July 19, 2021                                  __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  3
Case 1:21-cv-04714-JMF Document 8 Filed 07/20/21 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES

1. Dr. Robert Beaudoin
   MCC New York
   150 Park Row
   New York, New York 10007

2. Ms. Black, Counselor
   MCC New York
   150 Park Row
   New York, New York 10007

3. Lieutenant Hope
   MCC New York
   150 Park Row
   New York, New York 10007

4. Lieutenant Rice
   MCC New York
   150 Park Row
   New York, New York 10007




                              4
